DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a memory system comprising: a nonvolatile memory (NVM); and a controller configured to control the NVM, wherein the controller comprises: a data pin configured to receive read data through a data bus during a read operation; a data strobe pin configured to receive a data strobe signal through a data strobe signal bus during the read operation; a read enable pin configured to transmit a read enable signal through a read enable signal bus during the read operation, the read enable signal comprising a preamble section, a toggling section and a postamble section; and an on-die termination (ODT) pin configured to transmit an ODT signal during the read operation, wherein the ODT signal enables and disables termination on at least one of the data bus, the data strobe signal bus, and the read enable signal bus of the NVM, and wherein the termination is enabled during the preamble section of the read enable signal after the read enable signal falling, and the termination is disabled during the postamble section of the read enable signal, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-4 are also allowed as being dependent on claim 1.
In regards to claim 5, the prior art does not disclose of a memory system comprising: a nonvolatile memory (NVM); and a controller configured to control the NVM, wherein the controller comprises: a data pin configured to transmit write data through a data bus during a write operation; a data strobe pin configured to transmit a data strobe signal through a data strobe signal bus during the write operation, the data strobe signal comprising a preamble section, a toggling section and a postamble section; and an on-die termination (ODT) pin configured to transmit an ODT signal during the write operation, wherein the ODT signal enables and disables termination on at least one of the data bus, the data strobe signal bus, and a read enable signal bus of the NVM, and wherein the termination is enabled during the preamble section of the data strobe signal after the data strobe signal falling, and the termination is disabled during the postamble section of the data strobe signal, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 6-9 are also allowed as being dependent on claim 5.
In regards to claim 10, the prior art does not disclose of a controller comprising: a data pin configured to receive read data through a data bus during a read operation; a data strobe pin configured to receive a data strobe signal through a data strobe signal bus during the read operation; a read enable pin configured to transmit a read enable signal through a read enable signal bus during the read operation, the read enable signal comprising a preamble section, a toggling section and a postamble section; and an on-die termination (ODT) pin configured to transmit an ODT signal during the read operation, wherein the ODT signal enables and disables termination on at least one of the data bus, the data strobe signal bus, and the read enable signal bus of a nonvolatile memory (NVM), and wherein the termination is enabled during the preamble section of the read enable signal after the read enable signal falling, and the termination is disabled during the postamble section of the read enable signal, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 11-13 are also allowed as being dependent on claim 10.
In regards to claim 14, the prior art does not disclose of a controller comprising: a data pin configured to transmit write data through a data bus during a write operation; a data strobe pin configured to transmit a data strobe signal through a data strobe signal bus during the write operation, the data strobe signal comprising a preamble section, a toggling section and a postamble section; and an on-die termination (ODT) pin configured to transmit an ODT signal during the write operation, wherein the ODT signal enables and disables termination on at least one of the data bus, the data strobe signal bus, and a read enable signal bus of a nonvolatile memory (NVM) , and wherein the termination is enabled during the preamble section of the data strobe signal after the data strobe signal falling, and the termination is disabled during the postamble section of the data strobe signal, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 15-18 are also allowed as being dependent on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844